Exhibit 10.1
 
 
O R O   E A S T   M I N I N G
 graphic [logo.jpg]

--------------------------------------------------------------------------------

7817 Oakport Street   Suite 205   Oakland, California 94621
 www.oroeast.com   * oro@oroeast.com   ( 510.638.5000
 
 
Binding Letter of Intent for Purchasing the Redbank Mining Claims




December 12, 2014


Ruo Fang Yin, Trustee
c/o Redbank Trust
5081 Smith Road, Suite D
Mariposa, CA 95338


Re:           Binding Letter of Intent for Purchasing the Redbank Mining Claims


Dear Mr. Ruo Fang Yin:


This binding Letter of Intent for Purchasing the Redbank Mining Claims
(hereinafter “LOI”), to be treated for all intents and purposes as a legally
enforceable contract, shall memorialize the material terms of the agreement
between Redbank Trust (hereinafter “Seller”), a trust organized in the State of
California and headquartered at 5081 Smith Road, Suite D, Mariposa, CA 95338,
with Ruo Fang Yin as Trustee and Oro East Mining, Inc. (hereinafter “Purchaser”
or “Oro East,” used interchangeably), a publicly registered company
headquartered at 7817 Oakport Street, Suite 205, Oakland, California, 94621.


WHEREAS, Seller is the owner of certain lode and placer mining claims spanning
55 deeded acres as described in Schedule A, attached hereto and incorporated by
reference, APNs 003-350-005, as described in Volume 140 of the Official Records
of Mariposa County, page 216 (hereinafter “Mining Claims”), situated in the
County of Mariposa, State of California.


WHEREAS, Seller desires to sell the Mining Claims and the mineral and all
subsurface rights appurtenant to the Mining Claims (“Mineral Rights”).


WHEREAS, it is the intention of Seller and Purchaser to cause a long-form
purchase agreement for the Mining Claims and Mineral Rights that integrates the
following material terms. Such a long-form purchase agreement shall be drafted
by mutually agreed upon legal counsel and/or prepared by licensed real estate
brokers within 20 (twenty) business days of the expiration of the Due Diligence
Period as set forth herein.


NOW THEREFORE, the undersigned parties integrate the foregoing recitals into the
binding body of this LOI and hereby agree to be bound for good and valuable
consideration as follows:
 
Seller: _____ | Purchaser: _____
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [logosmall.jpg]
15 December 2014
Letter of Intent to Purchase Redbank Mines
Page 2 of 8

 
1.  
Purchase LOI. Oro East would like to purchase all assets, real property, and
claims as detailed in Schedule A and all permits, personal property,
intellectual property, corporate shares, and equity as detailed in Schedule B,
attached hereto and incorporated by reference, which have been represented as
the Trust Assets as further described in the Trust Agreement in Schedule E,
tendered for consideration in the form of restricted unregistered shares of OROE
stock as set forth in this LOI, valued at $2,000,000.00 (Two Million U.S.
Dollars) payable as described herein and conditioned on Oro East’s full
satisfaction of its due diligence investigations.



2.  
Due Diligence Period. Oro East shall furnish a set of due diligence
questionnaires to Seller, which Seller shall have authorized agents, directors,
or officers with personal knowledge to respond in writing to the questionnaires
and furnish all requested documents to Oro East, and where none are available,
certify and represent that none are available. Oro East shall provide Seller 60
(sixty) days to complete the questionnaires and Seller’s full and absolute
cooperation, disclosure, and timely submissions in response to the
questionnaires is a condition precedent to the LOI. Upon Oro East’s actual
physical receipt of the complete responses to all questionnaire inquiries and
requests, Oro East shall have an additional 100 (one hundred) days to complete
geological testing, surveys, excavation, and other studies to determine the
expected recovery, projections, and reserves of Project. Thus, commencing on the
date that Oro East furnishes the due diligence questionnaires to Seller, Oro
East shall have a total of 160 (one hundred and sixty) days for due diligence
(“Due Diligence Period”). During the Due Diligence Period, Oro East may drill,
excavate, or remove from the Project property or claims up to 2,000 tons of
sample ore for geological testing. Oro East may at its complete discretion, with
or without cause, cancel, null, and/or void the LOI or any Agreements between
Oro East and Seller regarding Project during the due diligence period.



3.  
Conditions Precedent; Representations of Seller. Neither LOI nor any subsequent
Agreement is binding against Oro East if the following are not met: (1) all
necessary permits for mining, exploration, drilling, production, and mine
development at Project are obtained; (2) geological due diligence testing and
surveys by certified, licensed, and experienced geologists of Oro East’s
choosing verify the good values of gold, silver and other mineral deposit; (3)
clean title to all assets, real or personal, related to Project, free and clear,
can be transferred to Oro East by Seller; (4) Oro East’s full, complete, and
absolute satisfaction of the due diligence questionnaire responses and due
diligence inspections; and (5) legal opinion from qualified legal counsel
affirming that the transactions contemplated by this LOI are in full compliance
with all applicable laws and regulations, including but not limited to U.S.
securities law. Furthermore, Seller warrants that the Project subject to this
LOI and all subsequent Agreements for Project are assets where mining claims may
be lawfully located or acquired and that the claims, all rights and privileges
thereto appertaining are properly covered by valid and subsisting Mining Lease
Contracts, Declarations of Location, Mining Lease Applications and Surveys
issued in accordance with the provision of applicable laws. Effective and active
permits for the exploration, mining, excavation, and operation as contemplated
by the full agreement for Project are a condition precedent for the efficacy of
this LOI and any subsequent Agreements. If Seller fails to furnish all proper
permits and licenses for the work Oro East contemplates by this LOI, then it
shall be deemed automatically null and void or, at Oro East’s sole discretion,
the time periods governing the agreements between the parties may be extended by
a written addendum signed by Oro East allowing additional time for Seller to
secure at Seller’s cost any and all applicable permits, clear any clouds on
title, or correct any other deficiency in compliance with the terms herein.
Seller hereby represents and warrants to Oro East that the claims of Project
bear all applicable permits and licenses and all rights to the claims of the
Project free and clear in free simple with clean title.

 
Seller: _____ | Purchaser: _____
 
 
 

--------------------------------------------------------------------------------

 

GRAPHIC [logosmall.jpg]
15 December 2014
Letter of Intent to Purchase Redbank Mines
Page 3 of 8
 
 
4.  
Contract Payment Terms. Upon Oro East’s approval after the Due Diligence Period
and assent to continue with the purchase, Seller having met all conditions
precedent, Oro East shall tender consideration valued at $2,000,000.00 (Two
Million U.S. Dollars) as follows:
 

a.  
Payment to Seller of 20,000,000 restricted shares of OROE stock at $0.05 per
share for a valuation of $1,000,000.00 (First One Million U.S. Dollars).
Consideration shall be tendered at a mutually set date and time (“Closing for
First One Million U.S. Dollars”), at which time 50% equitable title interest to
the Mining Claims and Mineral Rights set forth in Schedule A and 50% equitable
title to the assets set forth in Schedule B shall be vested and transferred to
Purchaser. Seller shall execute Purchaser’s standard stock Subscription
Agreement, a true and correct copy of which is attached hereto and the terms
therein incorporated and integrated by reference. It is the parties’ intent to
exchange OROE securities for claims and property interests, or 50% of the Mining
Claims as set forth in Schedule A and 50% of the Assets set forth in Schedule B.
 

b.  
Payment to Yan Ming Wu, an individual and named Beneficiary of the Redbank Trust
Agreement, who shall be a third party beneficiary of this LOI, of $1,000,000.00
(“Second One Million U.S. Dollars”) in the form of a Convertible Promissory Note
and Convertible Note Purchase Agreement executed and transferred on or before
the anniversary of the date of Closing for the First One Million U.S. Dollars.

 
Seller: _____ | Purchaser: _____
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [logosmall.jpg]
15 December 2014
Letter of Intent to Purchase Redbank Mines
Page 4 of 8
 
 
i.  
Consideration shall be tendered at a mutually set date and time per the terms
herein, at which time all equitable title interest to the Mining Claims and
Mineral Rights shall be vested and transferred to Purchaser. Seller shall
execute Purchaser’s standard stock Convertible Promissory Note (“Note”) and
Convertible Note Purchase Agreement, a true and correct copy of which is
attached hereto and the terms therein incorporated and integrated by reference.
 

ii.  
The executed principal amount on the face of the Note shall be $1,000,000.00
(Second One Million U.S. Dollars) plus the interest rate, maturity date, and
conversion price and terms as set forth in the attached and incorporated
Convertible Promissory Note and Convertible Note Purchase Agreement.
 

iii.  
The parties hereby acknowledge and represent that the Note falls within the
scope of Rule 903(b)(3) of Regulation S as promulgated pursuant to the
Securities Act of 1933 and as amended, as Investor is a non-U.S. citizen, a
citizen and resident of the People’s Republic of China, that the offering as
contemplated by this LOI is made outside of the United States, and that there
are no directed selling efforts being made in the United States, no brokers,
dealers, and/or finders involved in the transaction as contemplated herein.
 

iv.  
Seller represents and warrants that Yan Ming Wu is either a Foreign Investor
covered under Rule 903(b)(3) of Regulation S or an Accredited Investor pursuant
to Regulation D or meets the Purchaser’s guidelines for a sophisticated
investor. An Accredited Investor is one of the following: (1) a director,
executive officer, or general partner of Oro East Mining, Inc., (2) a purchaser
whose net worth either individually or jointly with the purchaser’s spouse
equals or exceeds $1,000,000.00 USD, (3) a natural person purchaser who has
income in excess of $200,000.00 USD in each of the two most recent years and who
reasonably expect an income in excess of $200,000.00 USD in current year (or
$300,000 USD jointly with the person’s spouse), or (4) a business entity, which
can be treated as a single accredited investor, unless it was organized for the
specific purpose of acquiring the securities offered, in which case each
beneficial owner of the security is counted separately. A sophisticated investor
is one who meets the guidelines as set forth in Section 10 in the LOI herein.
Yan Ming Wu hereby represents and warrants that Yan Ming Wu meets one of the
foregoing qualifications. Closing date, time, and location (“Closing for the
Second One Million U.S. Dollars”) shall be mutually agreed upon by the parties,
with neither party unreasonably withholding assent, at which time 100% equitable
interest shall be conferred to Purchaser.

 
Seller: _____ | Purchaser: _____
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [logosmall.jpg]
15 December 2014
Letter of Intent to Purchase Redbank Mines
Page 5 of 8

 
5.  
Rights Granted. In addition to the Leasehold, Purchaser shall have the right to
use the surface of the Mining Claims, being granted the following interests:
 

a.  
A right of entry easement for reasonable and necessary ingress and regress that
the parties by this LOI consent to recordation,
 

b.  
An easement for utilities,
 

c.  
A mine entrance site or sites,
 

d.  
A fifty-five (55) acre single parcel located at a site mutually agreeable to the
parties on Mining Claims to locate office, machinery, tools, equipment, waste
dump, and tailings,
 

e.  
Such area or areas as are necessary to comply with all applicable federal and
state laws, regulations, and requirements, and
 

f.  
A reasonable area for settling ponds as provided for in Schedule B, attached
hereto and incorporated by reference.
 

g.  
The parties acknowledge that Seller shall cause this LOI to be recorded in the
applicable county clerk-recorder’s office to record the easement and it is the
parties express intent that such an irrevocable easement as set forth in this
section be created and terminated only upon exhaustion of the gold and silver
set forth in this LOI.



6.  
Force Majeure. In the event of unforeseen disasters, events, or conditions that
the parties were not able to contemplate at the execution of this LOI, such as
sabotage, riots, terrorism, political or governmental complications, market
conditions, or natural occurrences such as hurricanes, floods, earthquakes, etc.
or other Acts of God (“Force Majeure”), which causes Purchaser to cease its
operations as contemplated under this LOI, Purchaser reserves the right to
suspend payment of royalties to Seller and, if the Force Majeure frustrates the
purpose of this LOI, renders Purchaser’s business operations commercially or
reasonably impracticable or even impossible, then Purchaser has the right to
cancel, null, and/or void this LOI effective immediately upon written notice to
Seller, on the grounds of Force Majeure.



7.  
Termination. If at any time it is discovered that Seller has made
misrepresentations of any kind to Purchaser, intentional, negligent, or
otherwise, which causes Purchaser to receive less consideration than Purchaser
was otherwise led to believe Purchaser was receiving under this LOI or causes
any damages or harm to Purchaser or Seller does not own Mining Claims and
Mineral Rights in absolute fee simple, free and clear of any and all liens or
encumbrances, then Purchaser shall have the right to  cancel, null, and/or void
this LOI effective immediately upon written notice to Seller, on said grounds.
If Purchaser breaches the LOI, Seller agrees to send a notice of breach in
writing to Purchaser and provide Purchaser a reasonable opportunity to cure the
breach. If Purchaser fails to cure the breach, then Seller may deem Seller in
breach of this LOI and proceed accordingly per the legal remedies available at
law.

 
Seller: _____ | Purchaser: _____
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [logosmall.jpg]
15 December 2014
Letter of Intent to Purchase Redbank Mines
Page 6 of 8

 
8.  
Representations and Warranties of Seller. Seller hereby represents and warrants
to Purchaser that: (a) Seller’s rights to the Mining Claims and Mineral Rights
as granted under this LOI are valid rights in good standing, free and clear
under Seller and Seller has absolute rights to execute this LOI with Purchaser,
(2) Seller possesses all applicable effective and active permits for the
exploration, mining, excavation, and operation of Mining Claims pursuant to this
LOI and per the Purpose of this LOI for the full duration and term of this LOI,
(3) Mining Claims is not federal lands and Seller has the right to convey the
Mineral Rights to Purchaser under this LOI, (4) the Mining Claims is free and
clear of any lien, encumbrance, overriding royalty, or other burden or adverse
interest.



9.  
Service of Summons. In the event that a cause of action or suit arises from this
LOI, the undersigned parties hereby agree and consent to service of summons at
the following addresses:
 

a.  
Seller. Redbank Trust, Attn: Ruo Fang Yin, Trustee, 5081 Smith Road, Suite D,
Mariposa, CA 95338.
 

b.  
Purchaser. Oro East Mining, Inc., 7817 Oakport Street, Suite 205, Oakland,
California 94621.



10.  
Tailings and Residue. All residue and tailings remaining after ore is processed
and before being deposited in a tailings pile or remaining after any subsequent
processing by Purchaser shall belong to Purchaser. Seller shall have no interest
of any kind therein, other than for any royalties as set forth herein.



11.  
New and Additional Claims. If during the term of this Leasehold, Seller acquires
any new or additional mining claims situated within ten (10) miles of any of the
Mining Claims or Mineral Rights and Seller intends to enter into a mineral lease
on said claims, then Purchaser shall be granted the first right and option to
lease said claims upon the same terms and conditions of this LOI and to meet any
bona fide offer of lease offered by a third party purchaser.



12.  
Representations. The undersigned parties hereby mutually represent to one
another that: (1) they are authorized agents of the entities they represent,
that they are fully authorized and have the power to enter into this LOI and
bind the entities they represent; (2) they have duly obtained all necessary and
applicable licenses and/or permits required or reasonably foreseeably required
for performance of this LOI; (3) they are the owners, licensees, and/or
otherwise authorized to use any corresponding intellectual property rights that
would be required or reasonably foreseeably required for performance of this
LOI; and (4) the parties hereby indemnify and hold one another harmless of any
damages or potential damages that may arise from the falsity or inaccuracy of
the foregoing representations.

 
Seller: _____ | Purchaser: _____
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [logosmall.jpg]
15 December 2014
Letter of Intent to Purchase Redbank Mines
Page 7 of 8

 
13.  
No Waiver or Cumulative Remedies. No failure or delay on the part of any
undersigned party to this LOI in exercising any right, power or remedy hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy hereunder. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.



14.  
Right of Transfer. Purchaser has the free and clear right to transfer,
sub-lease, assign any of its rights under this LOI to third parties. In the
event of such transfer, Purchaser agrees to provide written notice of the
transfer transaction to Seller. Seller agrees not to restrict or frustrate
Purchaser’s right of transfer of its rights hereunder this LOI in any way.



15.  
General Indemnification. Both parties hereunder agrees to indemnify and hold
harmless the other against loss or threatened loss or expense by reason of the
liability or potential liability of one another for or arising out of any claims
for damages and/or causes of action, including payment and compensation for
reasonably-incurred attorney’s fees and other related professional fees. In the
event of claims or actions raised against one another, both parties shall bear
their own costs of suit and attorney’s fees.



16.  
Specific Enforcement. The undersigned parties acknowledge and agree that the
goods or services arising from this LOI are unique and irreparable harm and
substantial detriment would occur in the event that any of the provisions of
this LOI were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
LOI and to enforce specifically the terms and provisions hereof in any court of
the United States or any state thereof having jurisdiction, this being in
addition to any other remedy to which they may be entitled at law or equity.



17.  
Final Integration; Mining Lease and Royalties Agreement between Oro East
Mariposa, LLC and Redbank Mine Partnership. This LOI and the exhibits attached
hereto contain the entire agreement of the parties with respect to the subject
matter of this LOI, and supersede all prior negotiations, agreements and
understandings with respect thereto. This LOI may only be amended by a written
document duly executed by the undersigned parties. Specifically, the parties
intend the Mining Lease and Royalties Agreement executed on June 24, 2013 by and
between Redbank Mine Partnership (Redbank Trust) and Oro East Mariposa, LLC to
be null and void upon execution of this LOI. However, if for any reason
whatsoever the purchase transaction intended by this LOI and any referenced
subsequent agreements are voided or terminated, then the Mining Lease and
Royalties Agreement shall automatically be restored to full force and effect. A
copy of the Mining Lease and Royalties Agreement is attached hereto and
integrated by reference as Schedule E.

 
Seller: _____ | Purchaser: _____
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [logosmall.jpg]
15 December 2014
Letter of Intent to Purchase Redbank Mines
Page 8 of 8

 
18.  
Counterparts. This LOI may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this LOI by signing any such counterpart.



IN WITNESS WHEREOF, the undersigned parties cause this LOI to be duly signed and
executed this 12th day of the month of December and year 2014 in the City of
Oakland, State of California.


AGREED AND ACKNOWLEDGED; SIGNED AND EXECUTED:



     
X        /s/ RUO FANG YIN
 
X        /s/ TIAN Q. CHEN
               
Company:
Redbank Trust
 
Company:
Oro East Mining, Inc.
Signor’s Name:
Ruo Fang Yin
 
Signor’s Name:
Tian Q. Chen
Position/Title:
Trustee
 
Position/Title:
Chief Executive Officer




     
X        /s/ YAN MING WU
                   
Company:
Redbank Trust
     
Signor’s Name:
Yan Ming Wu
     
Position/Title:
Beneficiary
     

 
 
 
Seller: _____ | Purchaser: _____
 
 
 

--------------------------------------------------------------------------------

 
 
 
O R O   E A S T   M I N I N G
 graphic [logo.jpg]

--------------------------------------------------------------------------------

 
Schedule A
CLAIMS DESCRIPTION


APN 003-350-001 as described in Volume 140 of Official Records
Of Mariposa County a Page 215 consisting of 55 acres.
 
 
 
 
 
 
 
 
Seller: _____ | Purchaser: _____
 
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [logosmall.jpg]
Convertible Note Purchase Agreement
Page | 13
 
GRAPHIC [image1.jpg]
 
 
ORO EAST MINING, INC.
7817 Oakport Street, Suite 205 § Oakland, California 94621
Tel. 510.638.5000 § Fax. 888.865.2682 § Web. www.oroeast.com
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [logosmall.jpg]
Convertible Note Purchase Agreement
Page | 14
 
GRAPHIC [image2.jpg]
 
 
ORO EAST MINING, INC.
7817 Oakport Street, Suite 205 § Oakland, California 94621
Tel. 510.638.5000 § Fax. 888.865.2682 § Web. www.oroeast.com
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [logosmall.jpg]
Convertible Note Purchase Agreement
Page | 15
 
Schedule B
ASSETS DESCRIPTION


# 
Asset Description
Location
Title Information
1 
The Parcels of Real Property Described in Schedule A
See Schedule A
See Schedule A
2 
All Mining Rights and Permits Following the Parcels Described in Schedule A
See Schedule A
See Schedule A
3 
Redbank Trust Assets
As Described in the Redbank Trust Agreement, attached.
As Described in the Redbank Trust Agreement, attached.
4 
All Equipment and Tools and other Personal Property at Red Bank
The Parcels Per Schedule A
The Parcels Per Schedule A
5 
All accounts with banking and financial institutions under Redbank Trust
   



 
ORO EAST MINING, INC.
7817 Oakport Street, Suite 205 § Oakland, California 94621
Tel. 510.638.5000 § Fax. 888.865.2682 § Web. www.oroeast.com
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [logosmall.jpg]
Convertible Note Purchase Agreement
Page | 16

Schedule C
SUBSCRIPTION AGREEMENT


SUBSCRIPTION AGREEMENT


_____________________________






To:      Oro East Mining, Inc.
7817 Oakport Street, Suite 205
Oakland, California 94621


   Attention:                      Tian Qing Chen, Chief Executive Officer
 
 
1.  Subscription.  This Subscription, Agreement pertains to the offering by Oro
East Mining, Inc. a Delaware corporation (the “Company”), of up to 100,000,000
shares of the Company’s common stock, par value $0.0001 per share (the
“Shares”), at a purchase price of US $0.05 per Share for an aggregate offering
of up to Twenty-five Million Dollars ($25,000,000).  The Shares are, depending
upon the circumstances, referred to herein as the “Securities.”


The undersigned, intending to be legally bound, hereby offers to pur­chase from
the Company 20,000,000 Shares for an aggregate purchase price of US
$1,000,000.00.


By execution of this Subscription Agreement, the Purchaser hereby acknowledges
that it understands that the Company is relying upon the accuracy and
completeness of all information it has entered herein and all representations
and warranties it has made hereunder in complying with the Company’s obligations
under applicable U.S. federal and state securities laws.


2.  General Representations.  The Purchaser represents, acknowledges and agrees
that:


(a)            it is not a “U.S. person” as that term is defined in Regulation
S1, promulgated under the U.S. Securities Act of 1933, as amended (the “U.S.
Securities Act”); and
 

--------------------------------------------------------------------------------

 
    1“U.S. person” is defined under Regulation S as:
(i)
Any natural person resident in the United States;

(ii)
Any partnership or corporation organized or incorporated under the laws of the
United States;
(iii)
Any estate of which any executor or administrator is a U.S. person;

(iv)
Any trust of which any trustee is a U.S. person;
(v)
Any agency or branch of a foreign entity located in the United States;

(vi)
Any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;
(vii)
Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

(viii)
Any partnership or corporation if:

 
 
ORO EAST MINING, INC.
7817 Oakport Street, Suite 205 § Oakland, California 94621
Tel. 510.638.5000 § Fax. 888.865.2682 § Web. www.oroeast.com
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [logosmall.jpg]
Convertible Note Purchase Agreement
Page | 17
 


(b)   it will not be purchasing Securities for the account or benefit of any
U.S. Person; the offer was not made to the Purchaser when it was in the United
States; at the time the Purchaser’s buy order was delivered to the Company, the
Purchaser was outside the United States; the Subscriber received and accepted
this subscription and entered into this Agreement in its jurisdiction of
residence; and such jurisdiction of residence is as set out on page 1 of this
Agreement.


(c)           that the Securities acquired pursuant to this Agreement have not
been registered under the U.S. Securities Act, and are being sold in reliance
upon an exemption from registration afforded by Regulation S; and that the
Securities have not been registered with any state securities commission or
authority.  The Purchaser further understands that pursuant to the requirements
of Regulation S, the Securities acquired herein may not be transferred, sold or
otherwise exchanged unless in compliance with the provisions of Regulation S
and/or pursuant to registration under the U.S. Securities Act, or pursuant to an
available exemption under the U.S. Securities Act.


(d)           the Securities are being purchased by the Purchaser for its own
account, for investment only and not with a view toward resale or distribution
thereof to any other person, and it is not participating, directly or
indirectly, in any underwriting or distribution;


(e)           none of the Securities purchased by the Purchaser shall be sold or
otherwise transferred contrary to the provisions of this Subscription Agreement
or any federal or state securities law, and the Purchaser understands that
unless the Securities are subsequently registered under the U.S. Securities Act,
they may not in any event be sold or transferred except by a valid exemption
from registration under the U.S. Securities Act;


(f)           any and all certificates representing the Securities purchased and
any and all securities issued in replacement thereof or in exchange thereof
shall bear the following legend or one substantially similar thereto, which the
Purchaser has read and understands:


“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933 (THE “ACT”) OR APPLICABLE STATE SECURITIES LAWS, AND THE
TRANSFER THEREOF IS PROHIBITED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE ACT, PURSUANT TO REGISTRATION UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
SUCH REGISTRATION.  HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.”
 
 

--------------------------------------------------------------------------------

 
(A)
Organized or incorporated under the laws of any foreign jurisdiction; and

 
(B)
formed by a U.S. person principally for the purpose of investing any securities
not registered under the Act, unless it is organized or incorporated, and owned,
by accredited investors (as defined in Rule 501(a) under the Act) who are not
natural persons, estates or trusts.


 
ORO EAST MINING, INC.
7817 Oakport Street, Suite 205 § Oakland, California 94621
Tel. 510.638.5000 § Fax. 888.865.2682 § Web. www.oroeast.com
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [logosmall.jpg]
Convertible Note Purchase Agreement
Page | 18
 


(g)      the Company shall have the right to issue stop transfer instructions on
its official stock records, and the Purchaser acknowledges that the Company has
informed the Purchaser of its intention to issue such instructions:


(h)           there is currently no active trading market in these Securities of
the Company, and the Company presently has no plans to register the Securities,
so that there may never be a public trading market for the Securities, with
consequent possible indefinite illiquidity of the Securities;


(i)             hedging transactions involving the Securities may not be
conducted unless in compliance with the U.S. Securities Act.


(j)           at no time has it been explicitly or implicitly represented,
guaranteed or warranted to the Purchaser by the Company, its management, the
agents or employees of the Company or any other person: (i) that the Purchaser
will be able to transfer the Securities on any particular date; (ii) that if and
when the Purchaser may wish to transfer the Securities, such securities will be
validly transferable under federal and applicable state securities laws; (iii)
that the Purchaser will realize any percentage or amount of profit, gain or
other consideration as a result of any investment it has made or will make in
the Company; or (iv)  that the Purchaser or other shareholders will receive any
dividends or other distributions from the Company at any time;


(k)           investment in the Securities is a long-term, speculative
investment which involves a substantial risk of loss to the Purchaser of its
entire investment; that the Purchaser takes full cognizance of and
responsibility for the risks related to the purchase of the Securities; the
Purchaser has no need for liquidity with respect to its investment either now or
within the foreseeable future; and the Purchaser can bear a complete loss of its
investment without undue hardship to itself;


(l)           the Purchaser and its purchaser representative, if any, has been
afforded an opportunity to examine such documents and obtain such information,
including the Company’s financial statements concerning the Company as it may
have requested, and the Purchaser has had the opportunity to request such other
information and ask questions of the officers and directors of the Company (and
all information so requested has been provided) for the purpose of verifying the
information furnished to it and for answering any question it may have had
concerning the business, prospects and affairs of the Company;


(m)           the Purchaser understands and acknowledges that any projections or
financial forecasts of the Company may likely prove to be incorrect in view of
the early stage of the Company’s development; and no assurance has been given to
it that actual results will correspond in any meaningful way with the results
contemplated by the various projections, financial forecasts or predictions; and


(n)           the Purchaser has been advised to consult with its own investment
adviser, attorney, and accountant regarding the Company’s prospects and legal
and tax matters, concerning an investment in the Company, and has done so, to
the extent it consider that to be necessary.
 
 


ORO EAST MINING, INC.
7817 Oakport Street, Suite 205 § Oakland, California 94621
Tel. 510.638.5000 § Fax. 888.865.2682 § Web. www.oroeast.com
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [logosmall.jpg]
Convertible Note Purchase Agreement
Page | 19

 
3.  Suitability Standards, Representations, and Warranties.  The Purchaser
represents and warrants that all of the information which it has furnished in
this Subscription Agreement is correct and complete as of the date of this
Subscription Agreement, and will be correct and complete on the closing of the
sale of the Shares subscribed for, and the representations and warranties and
agreements herein shall survive the closing date and may be relied upon by the
Company in its reliance upon an exemption from registration under the U.S.
Securities Act and state securities laws.


4.  Indemnification.  The Purchaser understands the meaning and legal
consequences of the representations and warranties contained in this
Subscription Agreement and agrees to indemnify and hold harmless the Company,
its officers and directors, and each agent and employee thereof, from and
against any and all loss, damage, liability or expense (including judgments,
fines, amounts paid in settlement, attorney’s fees and other legal costs
actually incurred as a result of any such person or entity being made a party or
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative, or investigative,
by reason of or arising from any breach of representation or warranty of it or
any misrepresentation or misstatement of fact or omission to state or represent
facts made by it to the Company, including without limitation, the information
which it has furnished in this Subscription Agreement.


5.  Miscellaneous


(a)           The disclosure provided in this Subscription Agreement with
respect to certain aspects of resale restrictions which applies to the
Securities and securities laws of the United States is only a summary and is not
intended to be exhaustive and does not refer to resale restrictions which may
arise by reason of securities laws other than those of the United States.  THE
SUBSCRIBER SHOULD CONSULT HIS OWN PROFESSIONAL ADVISORS REGARDING THIS AGREEMENT
AND RESALE RESTRICTIONS APPLICABLE TO THE SHARES.


(b)           All notices or other communications given or made hereunder shall
be in writing and shall be delivered or mailed by registered or certified mail,
return receipt requested, postage prepaid, to the Company at the address set
forth above and to the undersigned at the address set forth on the signature
page hereof.


(b)           This Subscription Agreement constitutes the entire agreement among
the parties hereto with respect to the subject matter hereof and supersedes any
prior or contemporaneous representations, warranties, or agreements (whether
oral or written), and may be amended or waived only by a writing executed by the
party to be bound.


Very truly yours,






Signature:  _____________________________________________                                                                                                                     
 
 
Print Name:  Ruo Fang Yin, Trustee of Redbank Trust
 
 


ORO EAST MINING, INC.
7817 Oakport Street, Suite 205 § Oakland, California 94621
Tel. 510.638.5000 § Fax. 888.865.2682 § Web. www.oroeast.com
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [logosmall.jpg]
Convertible Note Purchase Agreement
Page | 20

 
Subscription Information (to be completed by individual subscriber):


Number of Shares Purchased: 20,000,000 restricted shares


Purchase Price of Shares (Number of Shares Purchased x $0.05 per Share): US
$1,000,000.00


Address:                Redbank Trust
Ruo Fan Yin, Trustee
5081 Smith Road, Suite D
Mariposa, California 95338


Accepted and Agreed:


Dated:                      _____________________________


ORO EAST MINING, INC.






By:  ___________________________________
        Name:  Tian Qing Chen
        Title:   Chief Executive Officer

 


 
ORO EAST MINING, INC.
7817 Oakport Street, Suite 205 § Oakland, California 94621
Tel. 510.638.5000 § Fax. 888.865.2682 § Web. www.oroeast.com
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [logosmall.jpg]
Convertible Note Purchase Agreement
Page | 21
 
Schedule D
CONVERTIBLE PROMISSORY NOTE & AGREEMENT


NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED,
OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES OR AN OPINION OF COUNSEL STATING THAT REGISTRATION IS NOT REQUIRED OR
THE SECURITIES ARE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER THE AFORESAID
ACT. NOTWITHSTANDING, THE SECURITIES MAY BE PLEDGED IN CONECTION WITH A BONA
FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.


CONVERTIBLE NOTE PURCHASE AGREEMENT


This Convertible Note Purchase Agreement (hereinafter “Agreement”) is dated for
reference ________________________________ and entered into by and between Oro
East Mining, Inc., a Delaware corporation and public company registered as OROE
and traded on the OTC BB, with principal place of business at 7817 Oakport
Street, Suite 205, Oakland, California 94621 (hereinafter “Company”) and the
following party (hereinafter “Investor”):


Individual Name
:
Yan Ming Wu
Entity Type
:
An Individual
FEIN or SSN
:
 
Date of Birth (DOB)
:
 



This Agreement shall memorialize the terms of the Company’s sale and the
Investor’s purchase of a convertible promissory note  as further described or
set forth in Exhibit A, attached hereto and incorporated into the Agreement by
reference (hereinafter “Note”), which shall be convertible pursuant to the terms
of the Agreement into equity securities in Company. Now therefore, in
consideration of the mutual obligations set forth herein, which the parties
agree to be sufficient and valid consideration, Company and Investor agree as
follows:


1.  
SALE OF CONVERTIBLE NOTE. Company agrees to sell and Investor agrees to purchase
a Note in the principal sum as follows and that said purchase price for the Note
shall be equal to 100% of the Principal Amt. of the Note:



Principal Amt. of Note
  :
$1,000,000.00 (One Million U.S. Dollars)



2.  
CLOSING & DELIVERY. The transaction of the purchase and sale shall take place at
a time and place mutually agreed upon by Company and Investor (hereinafter
“Closing”). At the Closing, Company shall deliver to Purchase the Note to be
purchased. Investor represents and warrants that Investor understands and agrees
that the conversion of the Note into equity securities of the Company will
require Investor’s execution of certain agreements to the purchase and sale of
such securities as well as any rights relating to such equity securities. The
Company shall register the Note in the Investor’s name in the Company’s records.

 
 
ORO EAST MINING, INC.
7817 Oakport Street, Suite 205 § Oakland, California 94621
Tel. 510.638.5000 § Fax. 888.865.2682 § Web. www.oroeast.com
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [logosmall.jpg]
Convertible Note Purchase Agreement
Page | 22

 
3.  
SUBSEQUENT ADDITIONAL SALES. After the Closing, Company may sell, pursuant to
this Agreement, additional Note (“Subsequent Sales”) to said Investor provided
that (a) each of such Subsequent Sales are consummated within one (1) year of
the date of execution of this Agreement and (b) all Notes sold pursuant to
Subsequent Sales are sold on the same terms as this Agreement.



4.  
RESTRICTIVE LEGEND. The convertible Note shall bear the following restrictive
legend:



THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933 (THE “ACT”) OR APPLICABLE STATE SECURITIES LAWS, AND THE
TRANSFER THEREOF IS PROHIBITED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE ACT, PURSUANT TO REGISTRATION UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
SUCH REGISTRATION.  HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.


5.  
INVESTOR’S REPRESENTATIONS AND WARRANTIES. Investor represents and warrants to
Company the following: Investor is fully aware of the financial health of the
Company per the disclosures provided to the Company and has been fully apprised
of the risks of this investment; Investor has been comprehensively briefed on
all applicable laws, state and federal, including but not limited to the
regulations of the Securities Exchange Commission, that govern this Agreement
and transactions thereof; and Investor is financially and legally capable of
bearing the risks of this Agreement. Investor shall not cause this Agreement to
be executed unless Investor represents and warrants to Company that the
foregoing are true and correct.



6.  
BENEFICIARY DESIGNATION. Investor designates and hereby assigns upon Investor’s
death or incapacity this Agreement to the Beneficiary as named on the first page
of this Agreement, who shall receive automatically the benefits of this
Agreement in the event of Investor’s death or incapacity. However, in the event
of Investor’s liabilities as applicable upon Investor’s death or incapacity,
then such liabilities shall be against the Investor’s estate.



7.  
FULL DISCLOSURES. Investor acknowledges and agrees that Company has given
Investor access to the corporate records of Company and all information in its
possession relating to the Company, has availed its directors, officers, and
representatives to Investor for interview, and has furnished Investor with all
documents and information reasonably or foreseeably required for the Investor to
make an informed decision with respect to the purchase of the securities.
Investor has further been apprised of all risk factors as set forth in the
Company’s Form S-1 and other filings with the Securities Exchange Commission.

 
 
ORO EAST MINING, INC.
7817 Oakport Street, Suite 205 § Oakland, California 94621
Tel. 510.638.5000 § Fax. 888.865.2682 § Web. www.oroeast.com
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [logosmall.jpg]
Convertible Note Purchase Agreement
Page | 23

 
8.  
RULE 93(B)(3) OF REGULATION S. The parties hereby acknowledge and represent that
this Agreement falls within the scope of Rule 903(b)(3) of Regulation S as
promulgated pursuant to the Securities Act of 1933 and as amended, as Investor
is a non-U.S. citizen, a citizen and resident of China, that the offering as
contemplated by this Agreement is made outside of the United States, and that
there are no directed selling efforts being made in the United States, no
brokers, dealers, and/or finders involved in the transaction as contemplated
herein.



9.  
OPPORTUNITY TO SEEK COUNSEL. Investor has had the opportunity to seek
independent legal, tax, and other professional counsel to assist the Investor in
making a decision with regard to this Agreement and that after consulting such
counsel, is executing this Agreement fully informed of its contents, the legal
and financial situation of the Company, and the risks associated with this
Agreement.



10.  
NO RELIANCE. Investor is not relying on any person or entity, other than the
documents that Company has provided to Investor or is publicly available in
making its investment decision or in making the decision to enter this
Agreement.



11.  
NO ASSIGNMENT. Without the prior written consent of Company, Investor shall not
assign this Agreement or any of its rights or delegate any performance pursuant
to this Agreement. Any purported assignment shall be deemed void.



12.  
ADDITIONAL TERMS.



a.  
AUTHORITY & REPRESENTATION OF CAPACITY. The undersigned parties hereby represent
and warrant that he or she has been duly authorized by its corporate entity or
principal to enter into this Agreement and to bind that corporate entity or
principal to the terms hereof and that the undersigned parties have the legal
capacity to execute this Agreement. If pursuant to applicable securities laws
Investor must be an Accredited Investor to enter into this Agreement for the
securities as contemplated, then Investor hereby represents and warrants that
Subscriber is an Accredited Investor. If the Investor is a Non-Accredited
Investor but under applicable securities laws is still permitted to enter into
this Agreement for the securities as contemplated, then Investor hereby
represents and warrants that Investor has received a copy of the Company’s
guidelines for a sophisticated investor and that Investor meets the Company’s
guidelines as sophisticated investor. Investor further represents and warrants
that it has consulted counsel and fully understands the meanings of the terms
and the risks associated thereof as set forth in this Agreement and that Company
has provided Investor with all information needed to ascertain the nature of
said securities to make an informed decision thereof.

 
 
ORO EAST MINING, INC.
7817 Oakport Street, Suite 205 § Oakland, California 94621
Tel. 510.638.5000 § Fax. 888.865.2682 § Web. www.oroeast.com
 
 
 

--------------------------------------------------------------------------------

 
 
GRAPHIC [logosmall.jpg]
Convertible Note Purchase Agreement
Page | 24

 
b.  
NO WAIVER. No failure or delay on the part of any undersigned party to this
Agreement in exercising any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.



c.  
GENERAL INDEMNIFICATION. Investor hereby agrees to indemnify and hold harmless
Company against loss or threatened loss or expense by reason of the liability or
potential liability of Company, any of its directors, officers, employees,
counsel, or representatives for or arising out of any claims for damages,
including payment and compensation for reasonably-incurred attorney’s fees and
other related professional fees.



d.  
CHOICE OF LAW. This Agreement shall be interpreted under the laws of the State
of California, United States. Any litigation under this agreement shall be
resolved in the trial courts of Alameda County, State of California or the
Northern District of California, whichever may be applicable.



e.  
SEVERABILITY. If any term or provision of this Agreement shall to any extent be
invalid or unenforceable, the remainder of this Agreement shall not be affected
thereby, and each term and provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.



f.  
ENTIRE AGREEMENT. This Agreement constitutes the entire agreement to date
between the parties hereto and supersedes every previous agreement,
communication, expectation, negotiation, representation or understanding,
whether oral or written, express or implied, statutory or otherwise, between the
parties hereto with respect to the subject matter of this Agreement.



This Agreement is hereby AGREED AND ACCEPTED, ENTERED AND EXECUTED this date of
_____________________________


Principal Amt. of Note
  :
$1,000,000.00



 
ORO EAST MINING, INC.
7817 Oakport Street, Suite 205 § Oakland, California 94621
Tel. 510.638.5000 § Fax. 888.865.2682 § Web. www.oroeast.com
 
 
 

--------------------------------------------------------------------------------

 

GRAPHIC [logosmall.jpg]
Convertible Note Purchase Agreement
Page | 25

 
AGREED AND ACCEPTED:
 
By:
X
Signature
Yan Ming Wu
Print Name, Title
 
Principal Place of Business
 
City, State Zip Code (If Applicable)
People’s Republic of China
State or Country of Official Residence
 
Social Security No. or Passport No.


 

--------------------------------------------------------------------------------


 
Company hereby confirms and accepts this Agreement.


Date:
   
ORO EAST MINING, INC.
     
By
:
X
     
Print Name
:
Tian Q. Chen
     
Title/Position
:
Chief Executive Officer

 
 
 
ORO EAST MINING, INC.
7817 Oakport Street, Suite 205 § Oakland, California 94621
Tel. 510.638.5000 § Fax. 888.865.2682 § Web. www.oroeast.com
 
 
 

--------------------------------------------------------------------------------

 
 
CONVERTIBLE PROMISSORY NOTE




Amt.:
$1,000,000.00
Date:   
 



SUBJECT TO THE TERMS CONTAINED HEREIN, ORO EAST MINING, INC., a Delaware
corporation and public company registered as OROE and traded on the OTC BB, with
principal place of business at 7817 Oakport Street, Suite 205, Oakland,
California 94621 (hereinafter “Company”), for value received, promises to pay to
the order of the following party (hereinafter “Investor”):


Individual Name
:
Yan Ming Wu
Entity Type
:
An Individual
FEIN or SSN
:
 
Date of Birth (DOB)
:
 



the amount (“Amt.”) first set forth above (hereinafter “Principal Amount”) plus
interest calculated from the date first set forth above until the date paid in
full at the annual rate of Eight Percent ( 8 % ), compounded annually. The
parties shall calculate the interest based on a 360-day year consisting of
twelve 30-day months.


Company shall pay the unpaid Principal Amount and interest accrued hereunder in
lawful tender of the United States in full on demand by a requisite express
consent, the terms of which are set forth herein, on or after the earlier of a
Default or Maturity Date, the terms as set forth herein, at which time all
outstanding principal and accrued interest under this convertible promissory
note (“Note”) shall be satisfied in full by virtue of conversion.


Upon a Default, the interest rate will increase to an annual rate of Eight
Percent ( 8 % ), compounded annually. This Note is being issued pursuant to a
Subscription Agreement as set forth herein. This Note is signed in conjunction
with a Convertible Note Purchase Agreement executed on the same date as this
Note and entered into by and between Company and Investor (hereinafter
“Agreement”), the terms of which are incorporated by reference into this Note.


1.  
Maturity Date. The maturity date shall be 1 (One) Year from the Date of
Execution, or _____________________________, 2024 (hereinafter “Maturity Date”).



2.  
Conversion Price. As applicable herein, Conversion Price shall refer as follows:
25% (Twenty Five Percent) discount from the lowest trading price for the 5
trading days immediately prior to the date that the conversion is made,
applicable whether a voluntary or automatic conversion is made.  In the event of
a voluntary conversion, if the number of shares of common stock outstanding at
any time after the date hereof, and before payment or conversion in full, is
increased by a distribution payable in shares of common stock or by a
subdivision or split-up of shares of common stock, then, on the date such
payment is made or such change is effective, the Conversion Price then in effect
will be proportionately decreased; and (ii) if the number of shares of common
stock outstanding at any time after the date hereof, and before payment or
conversion in full, is decreased by a combination of the outstanding shares of
common stock, then on the effective date of such combination, the Conversion
Price will be proportionately increased.

 
Seller: _____ | Purchaser: _____
 
 
 

--------------------------------------------------------------------------------

 
 
MINING CLAIM PURCHASE AGREEMENT
SCHEDULES
 
 
3.  
Conversion & Pre-Payment.



a.  
Voluntary Conversion upon Requisite Consent.  On or after the Maturity Date, the
Investor may, upon a Requisite Consent, convert all but not less than all the
outstanding principal and interest due under this Note into Conversion
Securities at the Conversion Price, without the consent of the Investor
(“Requisite Consent Conversion”).  To exercise the right of Requisite Consent
Conversion, the Investor exercising such right must provide written notice
thereof to the Company.  Thereafter, the Company shall notify Investor of such
conversion and its effective date, and the Investor shall (i) surrender the
respective Note for conversion at the principal office of the Company, and/or
(ii) if requested by the Company, deliver an investment representations
statement in a form acceptable to the Company.  Upon the satisfaction of such
conditions, the Company shall issue to the Investor the respective pro rata
number of shares of Conversion Securities based on the outstanding principal and
interest under their respective Notes at the time of the conversion.  If this
Note becomes subject to such a Requisite Consent Conversion and the Investor
fails to satisfy such conditions, no additional interest will accrue on this
Note and this Note will be deemed to have been canceled and converted as of the
date of the Requisite Consent Conversion to the applicable number of shares of
Conversion Securities, which the Company may withhold until this Note is
received by the Company.



b.  
No Fractional Shares.  The Company shall not issue any fractional shares on
conversion of this Note.  If on any conversion of this Note a fraction of a
share results, the Company shall pay the Investor the cash value of that
fractional share, calculated on the basis of the Conversion Price.



c.  
No Collateral.  The obligations under this Note are unsecured.



d.  
No Pre-Payment Penalties. Company may pay in full the Note at any time prior to
its Maturity Date without penalty.



4.  
Usury Savings Clause.  The Company and the Investor intend to comply at all
times with usury laws.  If at any time such laws would render usurious any
amounts due under this Note, then it is the Company’s and the Investor’s express
intention that the Company not be required to pay interest on this Note at a
rate in excess of the maximum lawful rate, that the provisions of this
section will control over all other provisions of this Note that appear to be in
conflict hereunder, that such excess amount will be immediately credited to the
principal balance of this Note (or, if this Note has been fully paid, refunded
by the Investor to the Company), and the provisions hereof will be immediately
reformed and the amounts thereafter decreased, so as to comply with the
then-applicable usury law, but so as to permit the recovery of the fullest
amount otherwise due under this Note.

 
ORO EAST MINING, INC.
7817 Oakport Street, Suite 205 § Oakland, California 94621
Tel. 510.638.5000 § Fax. 888.865.2682 § Web. www.oroeast.com
 
 
 

--------------------------------------------------------------------------------

 
 
MINING CLAIM PURCHASE AGREEMENT
SCHEDULES

 
5.  
Beneficiary Designation. Investor designates and hereby assigns upon Investor’s
death or incapacity this Note to the Beneficiary as named on the first page of
this Note, who shall receive automatically the benefits of this Note in the
event of Investor’s death or incapacity. However, in the event of Investor’s
liabilities as applicable upon Investor’s death or incapacity, then such
liabilities shall be against the Investor’s estate.



6.  
Integration with Agreement. The terms of the Agreement is hereby integrated with
the terms of this Note, including but not limited to the “Additional Terms” of
the Agreement as set forth in Section 9.



This Note is executed on the date _____________________________.


AGREED AND ACCEPTED:
 
By:
X
Signature
ORO EAST MINING, INC.
Company Name
TIAN Q. CHEN
By: CHIEF EXECUTIVE OFFICER
7817 Oakport Street, Suite 205, Oakland, CA 94621
Principal Place of Business
26-2012582
Federal EIN Number

 


ORO EAST MINING, INC.
7817 Oakport Street, Suite 205 § Oakland, California 94621
Tel. 510.638.5000 § Fax. 888.865.2682 § Web. www.oroeast.com
 
 
 

--------------------------------------------------------------------------------

 
 
MINING CLAIM PURCHASE AGREEMENT
SCHEDULES
 
NOTARY ACKNOWLEDGMENT


State of                                  }
} ss
County of                              }


On
 
   before me,
   
Date
 
Name and Title of Officer



personally appeared
   
Name(s) of Signor(s)



q
personally known to me; or
q
proved to me on the basis of satisfactory evidence



to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.


WITNESS by hand and official seal:



   
Signature of Notary Public



Description of Attached Document
 
Title or Type of Document:
 
Document Date:
 
Number of Pages:   
 
Signers) Other Than Named Above:
 

 
Capacity(ies) Claimed by Signer
 
Signer’s Name:
    RIGHT THUMBPRINT        OF SIGNER

q
Individual
  Top of thumb here:
q
Corporate Officer – Title(s):
     
q
Partner -- q Limited     q General
   
q
Attorney-in-Fact
   
q
Trustee
   
q
Guardian or Conservator
   
q
Other:
     

       
Signer is Representing:
     

 
ORO EAST MINING, INC.
7817 Oakport Street, Suite 205 § Oakland, California 94621
Tel. 510.638.5000 § Fax. 888.865.2682 § Web. www.oroeast.com
 
 
 

--------------------------------------------------------------------------------

 